                                         Case 5:20-cv-05799-LHK Document 215 Filed 09/27/20 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                          ORDER RE: RESPONSE TO
                                                                                            ALLEGATION OF NON-
                                  14             v.                                         COMPLIANCE WITH PRELIMINARY
                                                                                            INJUNCTION
                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                  18          The parties shall file a response to the allegation, ECF No. 214, that Defendants are not

                                  19   complying with the Court’s preliminary injunction by noon Pacific Time on September 28, 2020.

                                  20   IT IS SO ORDERED.

                                  21
                                  22   Dated: September 27, 2020

                                  23                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  24                                                   United States District Judge
                                  25
                                  26
                                  27
                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: RESPONSE TO ALLEGATION OF NON-COMPLIANCE WITH PRELIMINARY INJUNCTION
